            Case 2:19-cv-02445-KJN Document 16 Filed 08/12/20 Page 1 of 2
                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF CALIFORNIA



ISRAEL ONTIVEROS,                            No. 2:19-cv-2445 KJN P

                Plaintiff,

       v.

WARDEN ELDRIDGE, et al.,
                                             ORDER & WRIT OF HABEAS CORPUS
                Defendants.                  AD TESTIFICANDUM
                                      /

Israel Ontiveros, CDCR # AA-5989, a necessary and material witness in a settlement conference
in this case on October 6, 2020, is confined in RJ Donovan Correctional Facility (RJD), in the
custody of the Warden. In order to secure this inmate's attendance it is necessary that a Writ of
Habeas Corpus ad Testificandum issue commanding the custodian to produce the inmate before
Magistrate Judge Allison Claire, by Zoom video conference from his place of confinement, to
the U. S. District Court, Courtroom #26, 501 I Street, Sacramento, California 95814, on Tuesday,
October 6, 2020, at 9:00 a.m.

                               ACCORDINGLY, IT IS ORDERED that:

   1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this court,
      commanding the Warden to produce the inmate named above, by Zoom video
      conference, to participate in a settlement conference at the time and place above, until
      completion of the settlement conference or as ordered by the court. Zoom video
      conference connection information will be supplied via separate email.

   2. The custodian is ordered to notify the court of any change in custody of this inmate and is
      ordered to provide the new custodian with a copy of this writ.

   3. The Clerk of the Court is directed to serve a copy of this order via fax on the Litigation
      Office at RJ Donovan Correctional Facility at (619) 671-7566.

   4. Any difficulties connecting to the Zoom video conference shall immediately be reported
      to Valerie Callen, Courtroom Deputy, at vcallen@caed.uscourts.gov.


                    WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Warden, RJD, 480 Alta Rd., San Diego, California 92179:

WE COMMAND you to produce the inmate named above to testify before Judge Claire at the
time and place above, by Zoom video conference, until completion of the settlement conference
or as ordered by the court.
         Case 2:19-cv-02445-KJN Document 16 Filed 08/12/20 Page 2 of 2
FURTHER, you have been ordered to notify the court of any change in custody of the inmate
and have been ordered to provide the new custodian with a copy of this writ.

Dated: August 11, 2020




Onti2445.841Z
